Citation Nr: AXXXXXXXX
Decision Date: 07/14/21	Archive Date: 07/14/21

DOCKET NO. 210617-166844
DATE: July 14, 2021

REMANDED

Entitlement to service connection for a bilateral hand disability is remanded.

REASONS FOR REMAND

The Veteran served on active duty from April 1965 to April 1967.

This case is before the Board on appeal from a June 2021 Appeals Modernization Act (AMA) rating decision. In June 2021, the Veteran filed a timely notice of disagreement (VA Form 10182) and elected "direct review" of his appeal. Under AMA, the Board may only remand to the Agency of Original Jurisdiction to correct pre-decisional duty to assist errors. 38 C.F.R. § 20.802(a).

Entitlement to service connection for a bilateral hand disability is remanded.

As a preliminary matter, the RO implicitly found that there had been submitted new and relevant evidence since the previous denial in June 2014, by adjudicating the claim on the merits.

The Veteran contends that he suffers from a bilateral hand disability, characterized by scarring, as a result of handling a damaged smoke grenade in a Huey aircraft while in service.

The Board notes that the Veteran has not been afforded a VA examination for his claimed bilateral hand disability. Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2014). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003). 

The Board, therefore, finds VA has a duty to provide a VA examination and obtain a medical opinion under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Accordingly, a pre-decisional duty to assist error is present and remand is required for VA to develop the Veteran's claim. 38 C.F.R. § 20.802(a).

The matters are REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any bilateral hand disability. The examiner must review the Veteran's claims file in conjunction with the examination.  

Following such examination and review, the examiner must opine whether it is at least as likely as not that the Veteran has a bilateral hand disability related to an in-service injury, event, or disease. Rationale must be provided for the opinion proffered.

(Signature contained on next page.)

 

 

Michael A. Pappas

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	R. E. Geary, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.